Name: Council Regulation (EEC) No 1434/82 of 18 May 1982 fixing for the period 16 December 1982 to 15 December 1983 the guide prices for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/33 COUNCIL REGULATION (EEC) No 1434/82 of 18 May 1982 fixing for the period 16 December 1982 to 15 December 1983 the guide prices for wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, preceding period, particularly in view of trends in production costs ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Council Regulation (EEC) No 340/79 (5); Whereas pursuant to Article 60 of the 1979 Act of Accession the common prices shall apply in Greece for the period 16 December 1982 to 15 December 1983 , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*), as last amended by Regulation (EEC) No 3577/81 (2 ), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas , when the guide prices for the various types of table wine are fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Com ­ munity wishes to make to the harmonious develop ­ ment of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas , to that end, the prices valid for the period 16 December 1982 to 15 December 1983 should be fixed at higher levels than those adopted for the Sole Article For the period 16 December 1982 to 15 December 1983 , the guide prices for table wines shall be : Type of wine Guide price RI 3-27 ECU per % vol/hl RH 3-27 ECU per % vol/hl R III 51-03 ECU/hl AI 3-02 ECU per % vol/hl All 68 00 ECU/hl AHI 77-66 ECU/hl This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER (') OJ No L54, 5 . 3 . 1979, p . 1 . (2 ) OJ No L 359, 15 . 12 . 1981 , p . 1 . ( 3 ) OJ No C 104,26.4. 1982 , p . 25 . (4 ) OJ No C 114,6. 5 . 1982 , p . 1 . ( 5 ) OJ No L 54, 5 . 3 . 1979, p . 60 .